Exhibit 10.1
 
ASSET PURCHASE AGREEMENT
 


 
BY AND BETWEEN:
 


 
AMERCIA RESOURCES EXPLORATION INC., a Nevada corporation having an office in the
Tempe, Arizona (hereinafter referred to as the “Corporation”);
 


ZHENG XIANGWU, an individual residing in China (hereinafter referred to as the
“Owner”);


- And -
 
NELACO OPERATING INC., a Texas corporation having offices in Abilene, Texas
(hereinafter referred to as “Nelaco”)
 


 


                            
 
ASSET PURCHASE AGREEMENT
                            
 




 


 


Dated as of June 10, 2015
 

 
 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of the 10th day of
June 2015, by and between AMERICA RESOURCES EXPLORATION INC., a Nevada
corporation (the “Corporation”), ZHENG XIANGWU, an individual residing in the
Province of Guang Dong, China (“Owner”) and NELACO OPERATING, INC., a Texas
corporation having offices in Abilene, Texas (“Nelaco”).


WHEREAS, Nelaco has acquired, on behalf of and in trust for, the Owner one
hundred percent interest in certain leases located in Atascosa and Frio
Counties, Texas (referred to herein as the “Burns and Rogers Leases”);


WHEREAS, the Corporation is a publicly reporting company whose stock trades on
OTC Markets:Pink Sheets under the trading symbol “AREN” and is interested in
entering into the oil and gas business by purchasing interests in properties
located Texas as well as other jurisdictions in the United States, and is also
interested in acquiring companies that owns such properties, specifically the
Rogers and Burns Leases;


WHEREAS, the Corporation has agreed with the Owner to issue Four Million
(4,000,000) shares of the Corporation’s common stock (the “AREN Shares”) to the
Owner in exchange for assignment of the Burns and Rogers Leases to the
Corporation, on the terms and conditions set forth herein;


NOW THEREFORE in consideration of the mutual covenants, representations and
warranties, which are to be made and performed by the respective Parties, it is
hereby agreed as follows:


ARTICLE I
INTERPRETATION


Section 1.01. Definitions. The following terms when used in this Agreement shall
have the meanings hereby assigned to them:


“Business Day” shall mean any day other than a day which is a Saturday, a Sunday
or a statutory holiday in Tempe, Arizona;


“Effective Date” shall mean June 10, 2015;


“Effective Time” shall mean 12:01 a.m. MST on the Effective Date;


“Encumbrance” shall mean any mortgage, charge, pledge, lien, (otherwise than
arising by statute or operation of law), equities, hypothecation or other
encumbrance, priority or security interest, pre-emptive right deferred purchase,
title retention, leasing, sale-and-repurchase or sale-and-leaseback arrangement
whatsoever over or in any property, assets or rights of whatsoever nature and
includes any agreement for any of the same and reference to “Encumbrances” shall
be construed accordingly;

 
1

--------------------------------------------------------------------------------

 

“Escrow” shall mean the holding of the AREN Shares pending completion of the
transactions set forth herein.


“Escrow Holder” shall mean Booth Udall Fuller PLC, a professional law
corporation with offices located in Tempe, Arizona.


“Exchange Act” shall mean the US Securities Exchange Act of 1934;


“Governmental Entity” shall mean any court or tribunal in any jurisdiction or
any federal, state, municipal or other governmental body, agency, authority,
department, commission, board or instrumentality;


“Party” shall mean a Person, which is bound by this Agreement;


“Person” shall mean any individual, firm, company, government, state or agency
of a state or any joint venture, association or partnership (whether or not
having separate legal personality);


“Regulations” shall mean all statutes, laws, codes, treaties, ordinances,
decrees, rules, orders and regulations in effect from time to time and made by
governments or Governmental Entities having jurisdiction over the Corporation,
the Owner, or the Partnership.


“Securities Act” shall mean the US Securities Act of 1933;


“SEC” shall mean the US Securities and Exchange Commission; and


“US” shall mean United States of America.


ARTICLE II
ASSET PURCHASE


Section 2.01. Agreement of Asset Purchase. By execution of this Agreement, and
pursuant to the terms hereof, the Corporation agrees to issue the AREN Shares to
the Owner and the Owner agree to cause the Burns and Rogers Leases to be
assigned to the Corporation (the “Asset Purchase”) as follows:


(a) Upon execution of this Agreement, (1) the Corporation shall cause the AREN
Shares, to be placed into Escrow with the Escrow Holder pending full and
complete performance of all of Owner’s obligations under this Agreement and (2)
the Owner shall cause the Burns and Rogers Leases to be assigned into the name
of the Corporation (the “Assignment”)..


(b) Upon completion of the Assignment, the Escrow Holder shall release the AREN
Shares to the Owner.

 
2

--------------------------------------------------------------------------------

 

(c)  In the event that either party does not fulfill its obligations set forth
herein, then the AREN Shares shall be released from Escrow and returned to the
Corporation for cancellation and return to treasury.


Section 2.02. Corporate Governance.  The Corporation and the Owner agree that on
the Effective Date, or as soon as practical thereafter, there shall be three (3)
members of the board of directors of the Corporation with two (2) directors
designated by the Owner, and one (1) director designated by the Corporation.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


Section 3.01. Each Party represents and warrants to the other Party that each of
the warranties it makes is accurate in all respects and not misleading as at the
date of this Agreement.


Section 3.02. Each Party undertakes to disclose in writing to the other Party
anything which is or may constitute a breach of or be inconsistent with any of
the warranties immediately upon the same coming to its notice at the time of and
after Completion.


Section 3.03. Each Party agrees that each of the warranties it makes shall be
construed as a separate and independent warranty and (except where expressly
provided to the contrary) shall not be limited or restricted by reference to or
inference from the terms of any other warranty or any other term of this
Agreement.


Section 3.04. Each Party acknowledges that the restrictions contained in Section
6.07 (Public Notices) shall continue to apply after the Completion under this
Agreement without limit in time.


Section 3.05. All representations, warranties, covenants and agreements
contained in this Agreement on the part of each of the Parties shall survive the
Effective Date, the issuance and delivery of the AREN Shares and the Assignment.
If no claim shall have been made under this Agreement against a Party with
respect to any incorrectness in or breach of any representation or warranty made
by that Party in this Agreement within six months following the Effective Date,
that Party shall have no further liability with respect to the representation or
warranty.


Section 3.06.  The representations and warranties contained in clauses 3.1 and
3.2 herein of this Agreement shall be deemed to apply to all and shall not merge
or diminish as a result of the Asset Purchase as contemplated hereunder.
 
Section 3.07. The Owner specifically acknowledges, agrees and accepts the
inherent risk associated with investing and operating in public companies
(including, without limitation, companies whose stock trades on the OTC:Pinks).
 

 
3

--------------------------------------------------------------------------------

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE CORPORATION


Section 4.01. Organization, Standing and Authority; Foreign Qualification. The
Corporation is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has all requisite corporate
power and authority to own, lease and operate its properties and to conduct its
business as presently conducted and as proposed to be conducted and is duly
qualified or licensed as a foreign corporation in good standing in each
jurisdiction in which the character of its properties or the nature of its
business activities require such qualification.


Section 4.02. Corporate Authorization. The execution, delivery and performance
by the Corporation of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
of the Corporation, and this Agreement constitutes a valid and binding agreement
of the Corporation. The AREN Shares to be issued in accordance with this
Agreement shall be duly authorized and, upon such issuance, will be validly
issued, fully paid and non-assessable.


Section 4.03. Capitalization.  The Corporation’s authorized capital stock
consists solely of 300,000,000 shares of common stock, of which 125,400,000
shares of common stock are issued and outstanding as of the date hereof; all of
such issued and outstanding shares of the Corporation’s common stock are duly
authorized, validly issued, fully paid and non-assessable. There are no
outstanding options, warrants, agreements or rights to subscribe for or to
purchase, or commitments to issue, shares of the Corporation’s common stock or
any other security of the Corporation or any plan for any of the foregoing.


Section 4.04 Subsidiaries. The Corporation does not have any subsidiaries.


Section 4.05. SEC Filings. (a) The Corporation has delivered to the Owner (i)
the Corporation’s Annual Report on Form 10-K for the fiscal year ended March 31,
2014, containing the Corporation’s consolidated balance sheet at March 31, 2014
and March 31, 2014 and statements of income, changes in shareholders' equity and
cash flows of the Corporation for the period from January 24, 2014 (date of
inception) to March 31, 2014, along with a copy of the audit report of Harris &
Gillespie CPA’s, PLLC, independent auditors; (ii) quarterly reports on Form 10-Q
for the three (3) quarters ended June 30, September 30, and December 31, 2014,
respectively; and (iii) all current reports on Form 8-K filed by the Corporation
since August 28, 2014 (collectively, “the Corporation’s Reports”). To the best
of the Corporation’s knowledge and belief, all of the Corporation’s Reports as
of their respective dates (i) comply in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
thereunder, (ii) do not contain any untrue statement of a material fact, and
(iii) do not omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.


(b) All documents which the Corporation is responsible for filing with the SEC
or any regulatory agency in connection with this Agreement will comply as to
form in all material respects with the requirements of applicable law, and all
of the information relating to the Corporation in any document filed with the
SEC or any other regulatory agency in connection with this Agreement or the
transactions otherwise contemplated hereby shall be true and correct in all
material respects.
 
 
4

--------------------------------------------------------------------------------

 

 
Section 4.06. Certificate of Incorporation and By-Laws. The Corporation has
heretofore delivered to the Owner true, correct and complete copies of its
Certificate or Articles of Incorporation (certified by the Secretary of State of
the State of Nevada and By-laws, certified by the Corporation’s corporate
secretary thereof).


Section 4.07. No Conflict.  The execution, delivery and performance of this
Agreement and the completion of the transactions contemplated herein will not:


(a)  
Violate any provision of the Articles or Certificate of Incorporation, By-laws
or other charter or organizational document of the Corporation;

(b)  
Violate, conflict with or result in the breach of any of the terms of, result in
any modification of the effect of, otherwise give any other contracting party
the right to terminate, or constitute (or with notice or lapse of time or both)
a default under any contract to which the Corporation is a party or by or to
which its assets or properties may be bound or subject;

(c)  
Violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, or any
agreement with, or condition imposed by, any governmental or regulatory body,
foreign or domestic, binding upon the Corporation or upon the securities, assets
or business of the Corporation;

(d)  
Violate any statute, law or regulation of any jurisdiction as such statute, law
or regulation relates to the Corporation or to the securities, properties or
business of the Corporation; or

(e)  
Result in the breach of any of the terms or conditions of, constitute a default
under, or otherwise cause an impairment of, any permit or license held by the
Corporation.



Section 4.08. Litigation. There is no litigation, suit, proceeding, action or
claim at law or in equity, pending or to the Corporation 's best knowledge
threatened against or affecting the Corporation or involving any of the
Corporation’s property or assets, before any court, agency, authority or
arbitration tribunal, including, without limitation, any product liability,
workers' compensation or wrongful dismissal claims, or claims, actions, suits or
proceedings relating to toxic materials, hazardous substances, pollution or the
environment. Except as set forth in such Schedule 4.10 hereto, the Corporation
is not subject to or in default with respect to any notice, order, writ,
injunction or decree of any court, agency, authority or arbitration tribunal.


Section 4.09. Compliance with Laws. To the best knowledge of the Corporation, it
has complied with all laws, municipal bylaws, regulations, rules, orders,
judgments, decrees and other requirements and policies imposed by any
governmental authority applicable to it, its properties or the operation of its
business, except where the failure to comply will not have a material adverse
effect on the business, properties, financial condition or earnings of the
Corporation.
 
 
5

--------------------------------------------------------------------------------

 

 
Section 4.10. True and Correct Copies. All documents furnished or caused to be
furnished to the Owner by the Corporation are true and correct copies, and there
are no amendments or modifications thereto except as set forth in such
documents.


Section 4.11. Compliance with Securities Act. (a) To the best of the
Corporation’s knowledge, no one authorized to act on its behalf has taken, or
will take, any action that would subject the issuance or sale of the AREN Shares
hereunder to the registration requirements of Section 5 of the Securities Act;
provided however, the availability of an exemption from the registration
requirements of Section 5 is based upon the accuracy and completeness of the
representations and warranties of the Owner, on which the Corporation will rely.
In connection with the offer and sale of the AREN Shares, the Corporation has
not conducted any form of general solicitation or general advertising, including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media, or broadcast over radio, the Internet or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising.


(b) The Corporation, in connection with the transaction contemplated by this
Agreement, has complied with the provisions of, and restrictions contained in
Regulation D, promulgated by the SEC under the Securities Act.


Section 4.12 Contracts.  (a) The Corporation is not a party to any:


(i)  
Contracts with any current or former officer, director, employee, consultant,
agent or other representative having more than three (3) months to run from the
date hereof or providing for an obligation to pay and/or accrue compensation of
$200,000 or more per annum, or providing for the payment of fees or other
consideration in excess of $200,000 in the aggregate to any officer or director
of the Corporation, or to any other entity in which the Corporation has an
interest;

(ii)  
Contracts for the purchase or sale of equipment or services that contain an
escalation, renegotiation or re-determination clause or that can be cancelled
without liability, premium or penalty only on ninety (90) days’ or more notice;

(iii)  
Contracts for the sale of any of its assets or properties or for the grant to
any person of any preferential rights to purchase any of its or their assets or
properties;

(iv)  
Contracts (including, with limitation, leases of real property) calling for an
aggregate purchase price or payments in any one (1) year of more than $200,000
in any one case (or in the aggregate, in the case of any related series of
contracts);

(v)  
Contracts relating to the acquisition by the Corporation of any operating
business of, or the disposition of any operating business by, any other person;


 
6

--------------------------------------------------------------------------------

 

(vi)  
Executory contracts relating to the disposition or acquisition of any investment
or of any interest in any person;

(vii)  
Joint venture contracts or agreements;

(viii)  
Contracts under which the Corporation agrees to indemnify any party, other than
in the ordinary course of business or in amounts not in excess of $200,000, or
to share tax liability of any party;

(ix)  
Contracts containing covenants of the Corporation not to compete in any line of
business or with any person in any geographical area or covenants of any other
person not to compete with the Corporation in any line of business or in any
geographical area;

(x)  
Contracts for or relating to computers, computer equipment, computer software or
computer services; or

(xi)  
Contracts relating to the borrowing of money by the Corporation or the direct or
indirect guarantee by the Corporation of any obligation for, or an agreement by
the Corporation to service, the repayment of borrowed money, or any other
contingent obligations in respect of indebtedness of any other Person,
including, without limitation:



(1)      
any contract with respect to lines of credit;

(2)      
any contract to advance or supply funds to any other person other than in the
ordinary course of business;

(3)      
any contract to pay for property, products or services of any other person even
if such property, products or services are not conveyed, delivered or rendered;

(4)      
any keep-well, make-whole or maintenance of working capital or earnings or
similar contracts; or

(5)      
any guarantee with respect to any lease or other similar periodic payments to be
made by any other person; and



(xii)  
Any other material contract whether or not made in the ordinary course of
business.



Section 4.13. Operations of the Corporation.  Except as contemplated by this
Agreement, since the latest filing date of the Corporation’s Reports, the
Corporation has not:


(a)  
Amended its Certificate or Articles of Incorporation or By-laws or merged with
or into or consolidated with any other person or entity, subdivided or in any
way reclassified any shares of its capital stock or changed or agreed to change
in any manner the rights of its outstanding capital stock or the character of
its business;

(b)  
Issued, reserved for issuance, sold or redeemed, repurchased or otherwise
acquired, or issued options or rights to subscribe to, or entered into any
contract or commitment to issue, sell or redeem, repurchase or otherwise
acquire, any shares of its capital stock or any bonds, notes, debentures or
other evidence or indebtedness;


 
7

--------------------------------------------------------------------------------

 

(c)  
Incurred any indebtedness for borrowed money or incurred or assumed any other
liability in excess of $500,000 in any one case (or, in the aggregate, in the
case of any related series of occurrences) or $1 million in the aggregate;

(d)  
Declared or paid any dividends or declared or made any other distributions of
any kind to its shareholders;

(e)  
Made any change in its accounting methods or practices or made any change in
depreciation or amortization policies, except as required by law or GAAP;

(f)  
Made any loan or advance to any of its shareholders or to any of its directors,
officers or employees, consultants, agents or other representatives, or made any
other loan or advance, otherwise than in the ordinary course of business;

(g)  
Entered into any lease (as lessor or lessee) under which it is obligated to make
or would receive payments in any one (1) year of $200,000 or more;

(h)  
Sold, abandoned or made any other disposition of any of its assets or
properties;

(i)  
Granted or suffered any lien on any of its assets or properties;

(j)  
Entered into or amended any contracts to which it is a party, or by or to which
it or its assets or properties are bound or subject which, if existing on the
date hereof, would be required to be disclosed in Schedule 4.12;

(k)  
Made any acquisition of all or a substantial part of the assets, properties,
securities or business of any other person or entity;

(l)  
Paid, directly or indirectly, any of its material liabilities before the same
became due in accordance with its terms or otherwise than in the ordinary course
of business;

(m)  
Terminated or failed to renew, or received any written threat (that was not
subsequently withdrawn) to terminate or fail to renew, any contract that is or
was material to the assets, liabilities, business, property, operations,
prospects, results of operations or condition (financial or otherwise) of the
Corporation; or

(n)  
Entered into any other contract or other transaction that materially increases
the liabilities of the Corporation.



Section 4.14.  Absence of Certain Changes.  Since the date of the Corporation’s
Financial Statements, there has been no event, change or development, which
could have a material adverse effect on the Corporation.


Section 4.15.  Material Information.  This Agreement, the Schedules attached
hereto and all other information provided, in writing, by the Corporation or
representatives thereof to the Owner, taken as a whole, do not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make any statement contained herein or therein not misleading.  There are no
facts or conditions which have not been disclosed to the Owner in writing which,
individually or in the aggregate, could have a material adverse effect on the
Corporation or a material adverse effect on the ability of the Corporation to
perform any of its obligations pursuant to this Agreement.

 
8

--------------------------------------------------------------------------------

 

Section 4.16.  Brokerage.  No broker or finder has acted, directly or
indirectly, for the Corporation nor did the Corporation incur any finder’s fee
or other commission, in connection with the transactions contemplated by this
Agreement.


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE OWNER AND NELACO


The Owner and Nelaco represent and warrant to the Corporation as follows:


Section 5.01. Organization, Standing and Authority; Foreign Qualification.
Nelaco is a corporation duly organized, validly existing and in good standing
under the laws of the State of Texas and has all requisite corporate power and
authority to own, transfer and assign the Burns and Rogers Leases and to conduct
its business as presently conducted and as proposed to be conducted and is duly
qualified or licensed as a foreign corporation in good standing in each
jurisdiction in which the character of its properties or the nature of its
business activities require such qualification.


Section 5.02. Authorization. The execution, delivery and performance the Owner
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary corporate action on the part of the
Owner and all necessary action on the part of each of the Owner. The Owner has
duly executed and delivered this Agreement and this Agreement constitutes a
valid and binding agreement of the Owner. Ownership of the Burns and Rogers
Leases to be transferred to the Corporation in accordance with this Agreement
has been duly authorized and validly issued, fully paid and non-assessable and
no Encumbrance whatsoever exists thereon.


Section 5.03. Title to Burns and Rogers Leases. Upon completion of the
Assignment, the Corporation shall be the beneficial and record holder of the
Burns and Rogers Leases, without any Encumbrances.


Section 5.04. Restriction on AREN Shares. Owner consents to the Corporation
making a notation on its records or giving instructions to any transfer agent of
the AREN Shares in order to implement the restriction on transfer set forth and
described herein. Nelaco has been independently advised as to, and are aware of,
the restrictions with respect to trading in the AREN Shares pursuant to the
applicable securities laws and further agrees that it is solely responsible for
compliance with all such restrictions as set forth in Schedule B.


Section 5.05. Investment Risk.  Owner understands that an investment in the
Corporation includes a high degree of risk, have such knowledge and experience
in financial and business matters, investments, securities and private
placements as to be capable of evaluating the merits and risks of their
investment in the AREN Shares, are in a financial position to hold the AREN
Shares for an indefinite period of time, and are able to bear the economic risk
of, and withstand a complete loss of such investment in the AREN Shares.

 
9

--------------------------------------------------------------------------------

 

Section 5.06. Cooperation. If required by applicable securities laws or order of
a securities regulatory authority, stock exchange or other regulatory authority,
Owner will execute, deliver, file and otherwise assist the Corporation in filing
such reports, undertakings and other documents as may be required with respect
to the issuance of the AREN Shares.


Section 5.07.Tax Advice. Owner is responsible for obtaining such legal,
including tax, advice as it considers necessary or appropriate in connection
with the execution, delivery and performance by it of this Agreement and the
transactions contemplated herein.


Section 5.08. Investment Representations. All of the acknowledgements,
representations, warranties and covenants set out in Schedule B hereto are true
and correct as of the date hereof and as of the Closing Date.


Section 5.09. Investment Purpose. Owner, or its assigns, is acquiring the AREN
Shares as principal for its own account to be held for investment purposes only,
not for the benefit of any other person and not with a view to the resale,
distribution or other disposition of all or any of the AREN Shares and are
delivering concurrently with this Agreement, a Certificate in the form attached
to this Agreement as Schedule B.


Section 5.10No Conflict.  The execution, delivery and performance of this
Agreement and the completion of the transactions contemplated herein will not:


(a) Violate any provision of the Articles or Certificate of Incorporation,
By-laws or other charter or organizational document of Nelaco or the terms and
conditions of the Burns and Rogers Leases;


(b) Violate, conflict with or result in the breach of any of the terms of,
result in any modification of the effect of, otherwise give any other
contracting party the right to terminate, or constitute (or with notice or lapse
of time or both constitute) a default under, any contract to which Owner or
Nelaco is a party or by or to which either of its assets or properties,
including the Burns and Rogers Leases, may be bound or subject;


(c) Violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, or any
agreement with, or condition imposed by, any governmental or regulatory body,
foreign or domestic, binding upon Owner, Nelaco or upon the Burns and Rogers
Leases;


(d) Violate any statute, law or regulation of any jurisdiction as such statute,
law or regulation relates to Owner, Nelaco or to the Burns and Rogers Leases; or


(e) Result in the breach of any of the terms or conditions of, constitute a
default under, or otherwise cause an impairment of, any permit or license held
by Nelaco or the Burns and Rogers Leases.

 
10

--------------------------------------------------------------------------------

 

Section 5.11. Compliance with Laws.  To the best of Nelaco’s knowledge, Nelaco
is not in violation of any applicable order, judgment, injunction, award or
decree nor is it in violation of any federal, state, local or foreign law,
ordinance or regulation or any other requirement of any governmental or
regulatory body, court or arbitrator, other than those violations which, in the
aggregate, would not have a material adverse effect on Nelaco or the Burns and
Rogers Leases and Nelaco has not received written notice that any violation is
being alleged.


Section 5.12. Material Information.  This Agreement, the Schedules attached
hereto and all other information provided, in writing, by Owner or Nelaco or
representatives thereof, to the Corporation, taken as a whole, do not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make any statement contained herein or therein not
misleading.  There are no facts or conditions which have not been disclosed to
the Corporation in writing which, individually or in the aggregate, could have a
material adverse effect on Owner or Nelaco or a material adverse effect on the
ability of Owner to perform any of its obligations pursuant to this Agreement or
on the ability of Nelaco to operate the Burns and Rogers Leases.


Section 5.13. Actions and Proceedings. There are no outstanding orders,
judgments, injunctions, awards or decrees of any court, governmental or
regulatory body or arbitration tribunal against or involving Nelaco.  There are
no actions, suits or claims or legal, regulatory, administrative or arbitration
proceedings pending or, to the knowledge of Nelaco, threatened against or
involving Nelaco, its assets or the Burns and Rogers Leases.


Section 5.14. Operating Statements.  (a) Owner has, or will have prior to the
Closing Date, provided to the Corporation financial or operating statements
pertaining to the Burns and Rogers Leases for the last three (3) fiscal years
ended immediately prior to the date of this Agreement that are an accurate
portrayal of the operations of the Burns and Rogers Leases (the “Operating
Statements”).


(b) The Operating Statements shall be true, correct and complete in all material
respects and fairly present the financial condition of Burns and Rogers Leases.


Section 5.15. Status of Burns and Rogers Leases. The Burns and Rogers Leases
are, and at the time of the Asset Purchase shall be, in good standing and free
from any Encumbrances whatsoever..


Section 5.16. Brokerage.  No broker or finder has acted, directly or indirectly,
for Owner nor has Owner incurred any obligation to pay any brokerage, finder’s
fee or other commission in connection with the transactions contemplated by this
Agreement.

 
11

--------------------------------------------------------------------------------

 

ARTICLE VI
 
NOTICE
 
Section 6.01. Service of Notice
 
All notices, requests, consents and other communications required or permitted
hereunder shall be deemed to be served properly if served (i) when delivered if
delivered personally (including by courier); (ii) on the third day after
mailing, if mailed postage prepaid, by registered or certified mail (return
receipt requested); (iii) on the day after mailing if sent by a nationally
recognized overnight delivery service which maintains records of the time, place
and recipient of delivery; or (iv) upon receipt of a confirmed transmission, if
sent by telecopy or facsimile transmission, in each case to the parties at the
following addresses.
 
Section 6.02. Addresses for Notices
 
The address for service of notices hereunder of each of the Parties shall be as
follows:
 
Corporation:      America Resources Exploration Inc.
1255 W. Rio Salado Parkway, Suite 215
Telephone: 480-830-2700


Owner:             Zheng Qiangwu
Hao Kai Sha Jing Road 1, Door 51
Long Tian Town, Chao Nan District
Shan Tou City, Guang Dong Province
China
 
       Nelaco:            Nelaco Operating, Inc.
2925 Robertson Dr.
Abilene, Texas 79606


Section 6.03. Right to Change Address
 
A Party may change its address for service by notice to the other Parties, and
such changed address for service thereafter shall be effective for all purposes
of this Agreement.
 
ARTICLE VII
 
MISCELLANEOUS PROVISIONS
 
Section 7.01. Assignment
 
The rights of the Parties shall not be assignable without the prior written
consent of the other Party, which assignment shall not be unreasonably withheld.
 

 
12

--------------------------------------------------------------------------------

 

Section 7.02. Expenses. Each Party to this Agreement will pay its own expenses
in connection with the negotiation of this Agreement, the performance of its
obligations hereunder, and the consummation of the transactions contemplated
herein.
 
Section 7.03. Governing Law.  This Agreement shall be subject to and be
interpreted, construed and enforced in accordance with the laws in effect in the
State of Arizona applicable therein to the exclusion of any conflicts of laws
rules, which would refer the matter to the laws of another jurisdiction.  Each
Party accepts the exclusive jurisdiction of the courts of the State of Arizona
and all courts of appeal there from.
 
Section 7.04. Time.  Time shall be of the essence in this Agreement.
 
Section 7.05. No Amendment Except in Writing.  This Agreement may be amended
only by written instrument executed by all of the Parties hereto.
 
Section 7.06.  Further Assurances.  The Parties shall with reasonable diligence
do all things and provide all reasonable assurances as may be required to
consummate the transactions contemplated by this Agreement, and each Party shall
provide such further documents or instruments required by any other Party as may
be reasonably necessary or desirable to effect the purpose of this Agreement and
to carry out its provisions, whether before or after the Effective Date.
 
Section 7.07.  Notices. The Parties agree that all notices to third parties and
all other publicity concerning the transactions contemplated by this Agreement
shall be jointly planned and coordinated and no Party shall act unilaterally in
this regard without the prior approval of the others, such approval not to be
unreasonably withheld.


IN WITNESS WHEREOF the Parties have executed this Asset Purchase Agreement on
the date first above written.


AMERICA RESOURCES EXPLORATION
OWNER
INC., a Nevada corporation
         
By: /s/ HUANG YU               
/s/ ZHENG XIANGWU               
Name: Huang Yu
Zheng Xiangwu
Title:  CEO
     
NELACO OPERATING INC.,
 
a Texas corporation
         
By: /s/ JOE M. SEABOURN           
 
Name: Joe M. Seabourn
 
Title:  President
 

 
 
13

--------------------------------------------------------------------------------

 
 
Schedule “A”
Identification Burns and Rogers Leases


1. Roger f Theo “A” and “D” Lease: 335 acres of land, more or less, being all of
the Leopold Menetrier Survey No. 1347, A-510 and A-583, Frio and Atascosa
Counties, Texas, more commonly referred to as the Rogers “A” Lease, Wells #3, #7
and #8 and the Rogers “D” Lease, Well #9, as to and only as to those rights from
the surface down to 100 feet below the base of the Olmos-D-Reservoir as
encountered at the subsurface depth of 3,566 feet in The Texaco Jane Burns “B”
Well No. 28; Subject to Oil, Gas and Mineral Lease, dated November 2, 1946, from
K.T. Tidwell and wife Olga Tidwell and Theo Rogers and wife Veta Rogers to Shell
Oil Co., recorded in Volume 184, page 358, Deed Records of Atascosa County,
Texas, as amended by instrument dated July 27, 1951, recorded in Volume 208,
page 511 of the Deed Records of Atascosa County, Texas.


2. Rogers, Theo “C”: 219 acres of land, more or less, being all of the Irene L.
Menetrier Survey No. 1346, A-584, Cert 48 , Pat 330 Vol. 29, Atascosa County,
Texas, more commonly referred to as the Rogers “C” Lease, Well #5, as to and
only as to those rights from the surface down to 100 feet below the base of the
Olmos-D-Reservoir as encountered at the subsurface depth of 3,566 feet in The
Texaco Jane Burns “B” Well No. 28, save and except the northeast 102.4 acres
thereof, the southwest line of which is parallel with the northeast line of said
survey; Subject to Oil, Gas and Mineral Lease, dated July 27, 1951, from Theo
Rogers and wife Veta Rogers, and K.T. Tidwell and wife Olga Tidwell and to
Miller Royalty Company and C.C. Dauchy, recorded in Volume 209, page 581, Deed
Records of Atascosa County, Texas.


3. Jane Burns “C” Lease: 160 acres of land, more or less, being the north 160
acres, in the form of a square, of the Francis Oerelling Survey No. 1336, A-532
and A-654, Frio and Atascosa Counties, Texas, and the northeast and northwest
lines of this 160-acre tract lying upon the northeast and northwest lines
respectively of said survey, and the southeast and southwest lines of the
160-acre tract being parallel with the northwest and northeast lines
respectively of said survey, as to and only as those rights from the surface
down to 100 feet below the base of the Olmos-D-Reservoir as encountered at the
subsurface depth of 3,566 feet in The Texaco Jane Burns “B” Well No. 28,
recorded January 29, 1947 at Volume 184, pages 427-434 of the Official Records
of Atascosa County, Texas.



 
14

--------------------------------------------------------------------------------

 

SCHEDULE "B"
 
CERTIFICATE OF ACCREDITED INVESTOR
 
The Owner, by initially one of the categories below, represents and warrants to
the Issuer that it is an “accredited investor” as defined in Regulation D
(please place your initials on the appropriate line(s); if no categories are
applicable, please do not place your initials beside any category):
 

   
Category 1.
A bank, as defined in Section 3(a)(2) of the U.S. Securities Act, whether acting
in its individual or fiduciary capacity; or
           
Category 2.
A savings and loan association or other institution as defined in Section
3(a)(5)(A) of the U.S. Securities Act, whether acting in its individual or
fiduciary capacity; or
           
Category 3.
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934; or
           
Category 4.
An insurance company as defined in Section 2(13) of the U.S. Securities Act; or
           
Category 5.
An investment company registered under the Investment Issuer Act of 1940; or
           
Category 6.
A business development company as defined in Section 2(a)(48) of the Investment
Issuer Act of 1940; or
           
Category 7.
A small business investment company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; or
           
Category 8.
A plan established and maintained by a state, its political subdivision or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, with assets in excess of US$5,000,000; or
               
Category 9.
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 in which the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company or registered investment
advisor, or an employee benefit plan with total assets in excess of US$5,000,000
or, if a self-directed plan, the investment decisions are made solely by persons
who are accredited investors; or
       

 
 
 
15

--------------------------------------------------------------------------------

 
 
 

   
Category 10.
A private business development company as defined in Section 202(a)(22) of the
Investment Advisors Act of 1940; or
           
Category 11.
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, a Massachusetts or similar business trust, or a partnership, not
formed for the specific purpose of acquiring the Securities, with total assets
in excess of US$5,000,000; or
           
Category 12.
A director, executive officer or general partner of the Issuer; or
           
Category 13.
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of this purchase exceeds US$1,000,000; or
           
Category 14.
A natural person who had an individual income in excess of US$200,000 in each
year of the two most recent years or joint income with that person’s spouse in
excess of US$300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year; or
           
Category 15.
A trust, with total assets in excess of US$5,000,000, not formed for the
specific purpose of acquiring the Securities offered, whose purchase is directed
by a sophisticated person as described in SEC Rule 506(b)(2)(ii); or
           
Category 16.
An entity in which each of the equity owners meets the requirements of one of
the above categories.



June 10, 2015                                
Date






ZHENG XIANGWU

 
16

--------------------------------------------------------------------------------

 
